Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-8 are pending in the application and subject to the following election requirement.

Election/Restrictions
3.	Claim(s) 1 is/are generic to the following disclosed patentably distinct species of the invention:

This application contains claims directed to the following patentably distinct species of ligands. Applicant is required to select three species of ligands from (i) a ligand capable of binding a NKp46 receptor, (ii) a ligand capable of binding a 2B4 receptor, (iii) a ligand capable of binding a NKG2D receptor, (iv) a ligand capable of binding a DNAM-1 receptor, (v) a ligand capable of binding a CD2 receptor, and (vi) a ligand capable of binding an LFA-1 receptor. 

4.	The species are independent or distinct because each species is a materially and manipulatively distinct process comprising the use of structurally and/or functionally different products. In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Because each member of ligand is structurally and/or functionally different from the others, the use of each different species of the invention is a materially and manipulatively different process. In addition, these species are not obvious variants of each other based on the current record. Accordingly, the examination of claims directed to any one species of invention would require a unique search that is not required for examination of any of the other species of invention, because the search of any one member of ligand will not provide adequate information regarding any other. Moreover, the search necessary to examine claims directed to any one species of invention is not the same, nor is it coextensive with the search necessary to examine claims directed to any other. Since having to perform more than one search would constitute a serious burden, it is proper to restrict these species of invention and require Applicant to elect only one.  See MPEP § 809.  

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

7.	During a telephone conversation with Mr. Joshua Schoonover on 07/28/2022, a provisional election was made with traverse to prosecute the species of (i) a ligand capable of binding a NKp46 receptor, (ii) a ligand capable of binding a 2B4 receptor, and (iii) a ligand capable of binding a NKG2D receptor. Affirmation of this election must be made by applicant in replying to this Office action.  
	Upon review and reconsideration, a ligand capable of binding a CD2 receptor and a ligand capable of binding an LFA-1 receptor will be rejoined for examination.

8.	Claims 1-8 are pending in the application. Claim 4 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/28/2022.

9.	Claims 1-3 and 5-8 are currently under prosecution.

Priority
10.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, or 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

13.	Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b), because the limitation “a patient” renders the claim indefinite as it is narrower limitation of “a subject”.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a subject”, and the claim also recites “a patient” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lowdell et al. (WO 2016185224, effective filing date 21 May2015).
	Claims 1 and 5-6 are herein drawn to a method for treating cancer in a subject, comprising: obtaining a cellular preparation including cells or membrane portions of cells, the cells or membrane portions of cells comprising natural killer cell priming ligands: (i) a ligand capable of binding a NKp46 receptor, (ii) a ligand capable of binding a CD2 receptor, and (iii) a ligand capable of binding a LFA-1 receptor; inactivating the cellular preparation to form an inactivated cellular preparation; and administering the inactivated cellular preparation to the subject; whereby the subject is treated.
	Lowdell et al. teach a method of treating cancer in a subject which comprises the step of administering an NK-cell priming composition to the subject, wherein the NK-cell priming composition comprising (i) a CD2 ligation agent; (ii) an NKp46 ligation agent; and (iii) an LFA-l ligation agent; see entire document, e.g. abstract, claims 1-25. 
	Lowdell et al. teach that the CD2 ligand is CD15; see page 10. Lowdell et al. teach that the LFA-1 ligand is ICAM-1; see page 11.
	Although Lowdell et al. fail to teach in vivo priming of NK cells with a priming tumor cell preparation, an ex vivo method of priming cells typically precedes in vivo experimentation; thus, it would have been obvious to an artisan of ordinary skill in the art to experiment with in vivo priming of NK cells with a priming tumor cell preparation as taught by Lowdell et al.

18.	Claims 1 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lowdell et al. (WO 2016185224, effective filing date 21 May2015) as applied to claims 1 and 5-6 above, and further in view of Wagner et al. (WO 2009094387, published on 30 July 2009).
	Claims 7-8 are herein drawn to the method of claim 1, wherein said inactivating comprises irradiating the cellular preparation, wherein said inactivating comprises chemical inactivation by contacting the cellular preparation with mitomycin C.
The teachings of Lowdell et al. have been set forth in the above rejection of claims 1 and 5-6 under 35 U.S.C. 103. 
Although Lowdell et al. teach the tumor cell line CTV-1 have the ability to prime NK cells, e.g. CTV-1 causes CO2 ligation through expression of CD15 whereby resting human NK (rNK) cells are primed to activate (see page 3-lines 1-5), Lowdell et al. fail to teach inactivating the tumor cells for in vivo use.
	However, this deficiency is remedied by Wagner et al.
	Wagner et al. teach that the whole tumor cells and the fragments thereof are inactivated by irradiation or mitomycin to prevent proliferation in vivo; see entire document, e.g. [0012], claims 43-46.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to prime NK cells in vivo comprises administering inactivated tumor cells which have ligands of NKp46, CD2 and LFA-1. One would have been motivated to do so because Lowdell et al. teach ex vivo method to prime NK-cells comprising tumor cells which have ligands of NKp46, CD2 and LFA-1; Wagner et al. teach that the whole tumor cells and the fragments thereof are inactivated by irradiation or mitomycin to prevent proliferation in vivo. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to modify the teachings of Lowdell et al. to inactive tumor cells of Lowdell et al. by irradiation or mitomycin, because inactivated tumor cells would prevent proliferation in vivo as taught by Wagner et al.

Double Patenting
19.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

20.	Claims 1-3 and 5-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,758,567.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-3 and 5-8 are herein drawn to a method for treating cancer in a subject, comprising: obtaining a cellular preparation including cells or membrane portions of cells, the cells or membrane portions of cells comprising natural killer cell priming ligands: (i) a ligand capable of binding a NKp46 receptor, (ii) a ligand capable of binding a CD2 receptor, and (iii) a ligand capable of binding a LFA-1 receptor; inactivating the cellular preparation to form an inactivated cellular preparation; and administering the inactivated cellular preparation to the subject; whereby the subject is treated.
	Claims 1-2 of U.S. Patent No. 10,758,567 are drawn to a method for treating cancer, comprising: administering to a patient having said cancer a priming tumor cell preparation for priming natural killer cells of the patient in vivo, the priming tumor cell preparation including: cells and/or membrane portions derived from a CTV-1 myeloid leukemia cell line, wherein the priming tumor cell preparation is inactivated to prevent proliferation thereof in the patient; whereby said patient is treated, wherein the priming tumor cell preparation is irradiated to achieve inactivation.
	U.S. Patent No. 10,758,567 teaches that the CTV-1 cells express CD2, NKp46, LFA-1 ligands on their surface, which are useful to prime these receptors of the NK cells; see col. 7-lines 1-5. The patent also states that tumor cells expressing ligands of NKp46, 2B4 and DNAM on their cell surface can be used to prime resting human NK cells; see col. 3-lines 53-55.
Additionally, it is noted that 35 USC § 121 does not provide protection for continuation or continuation in-part applications, and this application is a continuation-in-part of U.S. Patent No. 10,758,567. See 92 USPQ2d 1289 Amgen Inc. v. F. Hoffmann-La Roche Ltd. (Fed. Cir. 2009) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. 518 F.3d 1353 (Fed. Cir. 2008).   

Conclusion
21.	No claim is allowed.

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642